251 F.2d 898
102 U.S.App.D.C. 187
Nelson TUCKER, Appellant,v.Wilber M. BRUCKER, Individually and as Secretary of theArmy, et al., Appellees.Warren BERNABEI, Appellant,v.Arthur E. SUMMERFIELD, Individually and as PostmasterGeneral of the United States, et al., Appellees.
Nos. 13876, 13877.
United States Court of Appeals District of Columbia Circuit
Argued Nov. 18, 1957.Decided Jan. 3, 1958.

Appeals from the United States District Court for the District of Columbia; David A. Pine, Judge.
Mr. David I. Shapiro, of the bar of the Court of Appeals of New York, New York City, pro hac vice, by special leave of Court, with whom Mr. Gerhard P. Van Arkel, Washington, D.C., was on the briefs, for appellants.
Mr. Donald B. MacGuineas, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub and Messrs. Oliver Gasch, U.S. Atty., and Paul A. Sweeney, Atty., Dept. of Justice, were on the briefs, for appellees.
Before EDGERTON, Chief Judge, and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
We think the District Court erred in awarding summary judgments in these cases to the defendants, and dismissing the complaints, on the ground of laches.  Duncan v. Summerfield, 102 U.S.App.D.C. , 251 F.2d 896.


2
Reversed and remanded.


3
BASTIAN, Circuit Judge, dissents, believing that the actions are barred by laches.